Opinion issued December 2, 2005




 
 









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00974-CR
____________

IN RE CEDRIC GLEN HECTOR, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator requests that this Court compel the respondent
 to issue an order to
the district clerk and court reporter to transcribe and transmit a copy of the appellate
record and statement of facts to relator.                  
               The petition for writ of mandamus is denied.
               It is so ORDERED.
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Alcala and Bland.